DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 13 January 2021 is acknowledged.
Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 January 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  
The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There are many factors to be considered when determining whether there is sufficient evidence to support a 
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.3d 731, 737 (Fed. Cir. 1988); MPEP § 2164.01(a).
	Claims 1-12 are directed to an interdigitated electrode device comprising any nanostructured polymer layer.  Applicant’s specification, however, is limited specifically to plasmonic nanostructures configured as nanopores, and does not provide any substantive discussion regarding any other type of nanostructure.  Figs. 1-11 describe how nanopore arrays may be fabricated in varying patterns and sizes in order to tune the nanoscale geometry to maximize a targeted interaction with electrodes and different cell types.  See the accompanying written description for these Figures, as well as paragraphs [0084], [0093] and [0107] of the printed publication.  There is no discussion of how this may be accomplished using any other type of nanoscale structure.  The specification describes that the interdigitated electrodes are only used to provide a 
	In conclusion, the specification does not enable one of ordinary skill in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with the claims.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	The limitation “nanostructured” is indefinite because those of ordinary skill would have differing opinions as to exactly how a polymer layer may be configured to become “nanostructured”.  It is unclear if the claim requires that separate nanofeatures (e.g. nanopores, nanoparticles, nanopillars) are added to the polymer layer, or if, alternatively, a polymer layer could be “nanostructured” when it inherently is composed of individual nanocomponents.  Many natural and synthetic polymers, for example, may comprise polymer fibers and polymer chains that are approximately nanoscale in size.  For this reason, it is unclear if a simple layer of collagen, cellulose, polyurethane, polycarbonate, etc. could be considered “nanostructured”.  Along the same lines, any biological layer will likely comprise protein, nucleic acids, etc. that may – depending on many factors – be on the order of a number of nanometers in size, and so it is unclear if 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huff (US 20180188230).
	With respect to claim 1, Huff discloses an interdigitated electrode device comprising at least one electrode layer disposed on a nanostructured layer.  Paragraphs [0667]-[0673] describe that a nanopore layer is disposed between a first substrate comprising an array of electrodes and a second substrate.  At least paragraph [0337] states that the nanopore layer may be a polymer nanostructured layer, and at least paragraph [0673] indicates that the electrodes are interdigitated.
	With respect to claim 2, Huff discloses the apparatus as described above.  Huff teaches in at least paragraph [0337] that the electrodes may include noble metals.
	With respect to claim 4, Huff discloses the apparatus as described above.  As previously noted, the nanostructures of Huff are nanoholes (“nanopores”). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nawarathna (US 20190064139) in view of Chantharasupawong “Coupling Enhancement and Giant Rabi-Splitting…”
With respect to claim 1, Nawarathna discloses an interdigitated electrode device comprising interdigitated electrodes in communication with nanostructures.  The nanostructures are nano-scale plasmonic structures that facilitate the optical detection of biological analytes.  Paragraph [0125] describes at least one example in which the nanostructures are metal structures with rough edges formed on the periphery of interdigitated microelectrodes.  These nanostructures create nano-scale plasmonic hotspots in communication with the electrodes.  Nawarathna, however, does not appear 
Chantharasupawong discloses a plasmonic nanostructured polymer layer configured to be incorporated into a biological sensor.  The polymer layer includes a plurality of nanoholes (see Fig. 2) that are in communication with a deposited silver film to turn the nanoholes into plasmonic structures.  Chantharasupawong states that the plasmonic resonance of the nanohole array is tuned by modifying the size, shape and pattern of the nanoholes in order to match only the molecular absorption of a specific analyte to be detected.  
	Before the effective filing date of the claimed invention, it would have been obvious to modify the Nawarathna interdigitated electrode device so that the electrodes are disposed on a nanostructured polymer layer.  Chantharasupawong teaches that this is an alternative way to create hotspots that produce surface plasmons that enhance the optical detection of analytes.  Furthermore, Chantharasupawong teaches that the use of a nanohole array formed in a polymer layer is especially beneficial because the plasmon resonance is readily adjusted by altering the physical configuration of the nanoholes (“The ability to tune the resonance wavelength with a simple fabrication process can be beneficial for application such as surface-enhanced Raman scattering and surface plasmon-enhanced fluorescence”).  It is well established that applying a known technique (here, the provision of a nanostructured polymer layer to facilitate optical detection) to a known device ready for improvement (here, the plasmonic interdigitated electrode device of Nawarathna) to yield predictable results is prima facie obvious.  See MPEP 2143.

	With respect to claim 3, Nawarathna and Chantharasupawong disclose the combination as described above.  Chantharasupawong further teaches in the “Substrate Fabrication” section that the polymer layer comprises polyacrylonitrile.  
	With respect to claims 4-8, Nawarathna and Chantharasupawong disclose the combination as described above.  Chantharasupawong states that the diameter of each nanohole is about 80 to 180 nm, and that the nanoholes may extend through a thickness of the PAN polymer layer.  Those of ordinary skill would have found it obvious to adjust the thickness of the polymer layer and the pitch of the plurality of nanoholes in order to affect and optimize the surface plasmonic effect.  
	With respect to claim 9, Nawarathna and Chantharasupawong disclose the combination as described above.  Chantharasupawong additionally teaches in the “Results and Discussion” section that glass slides were used as substrates to support the polymer layer.
	With respect to claim 10, Nawarathna and Chantharasupawong disclose the combination as described above.  Nawarathna requires that a sample well is disposed on the interdigitated electrodes to allow analytes to interact with the electrodes.
	With respect to claim 12, Nawarathna and Chantharasupawong disclose the combination as described above.  Both of the Nawarathna and Chantharasupawong structures are plasmonic.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu “Comparison Between ECIS and LAPS…” in view of Chantharasupawong “Coupling Enhancement and Giant Rabi-Splitting…”
With respect to claim 1, Hu discloses an interdigitated electrode device comprising interdigitated electrodes (“ECIS monitor cell status on its surface in a noninvasive way. And Au interdigital electrodes (IDEs) are a common ECIS”) configured to monitor cell growth and metabolism, especially in cardiomyocytes, by measuring changes in impedance.  Hu discloses that the device may be configured as a light-addressable potentiometric sensor that includes an LED driver.  Hu, however, does not appear to teach the interdigitated electrodes are supported on a nanostructured polymer layer.
Chantharasupawong discloses a plasmonic nanostructured polymer layer configured to be incorporated into a biological sensor.  The polymer layer includes a plurality of nanoholes (see Fig. 2) that are in communication with a deposited silver film to turn the nanoholes into plasmonic structures.  Chantharasupawong states that the plasmonic resonance of the nanohole array is tuned by modifying the size, shape and pattern of the nanoholes in order to match only the molecular absorption of a specific analyte to be detected.  
	Before the effective filing date of the claimed invention, it would have been obvious to modify the Hu interdigitated electrode device so that the electrodes are disposed on a nanostructured polymer layer.  Chantharasupawong teaches that nanostructures – nanoholes, specifically – may be used to create surface plasmons that enhance the optical detection of biological analytes.  Furthermore, Chantharasupawong prima facie obvious.  See MPEP 2143.
	With respect to claim 2, Hu and Chantharasupawong disclose the combination as described above.  Hu further discloses that the electrodes may be gold in Table 1.  
	With respect to claim 3, Hu and Chantharasupawong disclose the combination as described above.  Chantharasupawong further teaches in the “Substrate Fabrication” section that the polymer layer comprises polyacrylonitrile.  
	With respect to claims 4-8, Hu and Chantharasupawong disclose the combination as described above.  Chantharasupawong states that the diameter of each nanohole is about 80 to 180 nm, and that the nanoholes may extend through a thickness of the PAN polymer layer.  Those of ordinary skill would have found it obvious to adjust the thickness of the polymer layer and the pitch of the plurality of nanoholes in order to affect and optimize the surface plasmonic effect.  
	With respect to claim 9, Hu and Chantharasupawong disclose the combination as described above.  Chantharasupawong additionally teaches in the “Results and 
	With respect to claim 10, Hu and Chantharasupawong disclose the combination as described above.  Hu requires that a sample well (see Fig. 1A) is disposed on the interdigitated electrodes to allow analytes to interact with the electrodes.
	With respect to claim 11, Hu and Chantharasupawong disclose the combination as described above.  Hu further teaches that the culture well is coated with a biocompatible gelatin (“CMs culture was also important in establishing the CM-based biosensors. Primary neonatal rat CMs were selected in the experiments. The sensor devices were coated with 0.1% gelatin overnight in 4°C refrigerator”).
	With respect to claim 12, Hu and Chantharasupawong disclose the combination as described above.  As discussed above, the Chantharasupawong nanostructures are plasmonic.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Escobedo (US 20120292496), Ndukaife (US 20170284935), Shih (US 20170152549) and Que (US 20080285039) references disclose the state of the art regarding sensors comprising plasmonic nanopores.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799